Citation Nr: 0820640	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty from January 1977 to 
April 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision in which the RO 
denied the veteran's claim for service connection.  The 
veteran filed a notice of disagreement (NOD) in August 2005; 
and the RO issued a statement of the case (SOC) in February 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in March 2006.  The 
RO issued supplemental SOCs (SSOCs) in July 2006 and May and 
October 2007.

Pursuant to the veteran's request, he was scheduled for a 
Board hearing at the RO on March 26, 2008.  However, on the 
date of the hearing, he called the RO to cancel, indicating 
that he would write in to reschedule.  No further 
communication was received from either the veteran or his 
representative regarding the hearing request.  Hence, on 
these facts, the veteran's Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  While the record reflects treatment following an in-
service left knee injury, no left knee disability was shown 
in service or for many years thereafter, and the most 
persuasive medical opinions to address the question of 
whether there exists a medical nexus between current left 
knee disability and service weigh against the claim.  




CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2005 pre-rating letter provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim on appeal.  This letter also 
informed the veteran of what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the veteran to submit any pertinent evidence in his 
possession pertinent to the claim (consistent with the 
version of 38 C.F.R. § 3.159 then in effect).  Thereafter, a 
June 2006 post-rating letter notified the  veteran regarding 
the assignment of disability ratings and effective dates, as 
well as the type of information that impacts these 
determinations.  After issuance the issuance of each notice 
described above, and opportunity for the veteran to respond, 
the May and October 2007 SSOCs reflect readjudication of the 
claim.  Hence, although the latter notice post-dates the 
rating decision on appeal, the veteran is not shown to be 
prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA treatment records, 
and the reports of VA examinations.  Also of record and 
considered in connection with the claim are various written 
statements provided the veteran and by his representative, on 
his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran asserts that his current left knee disability is 
related to a left knee injury he sustained in July 1977, 
while serving with the Army in Korea, and as such should be 
service connected.  In support, he reported that he began to 
experience progressively worsening left knee difficulties, 
including buckling, in the summer of 1978, less that one year 
after his service discharge.

Considering the pertinent evidence of record in light of the 
above, the Board finds that service connection for a left 
knee disability is not warranted.

Service treatment records confirm that, on July 11, 1997, the 
veteran was treated for abrasions to his left knee, as a 
result of fighting the previous day.  On examination, the 
veteran had complete range of motion without infusion or 
crepitus.  The assessment was soft tissue injury to the left 
knee.  He was given Ecotrin and told not to do any physical 
training for two days.  No further treatment for left knee 
problems is found in the service treatment records.  On 
separation examination in March 1978, clinical findings for 
the lower extremities were  normal.  On the contemporaneous 
report of medical history, the veteran checked "no" for 
"trick" or locked knee, cramps in his legs, and swollen and 
painful joints.  

Post-service VA medical records show that, in February 2005, 
the veteran was seen for evaluation of his left knee.  He 
reported a history of giving way and locking about the left 
knee that had been going on for some time.  On examination, 
his gait and stance were normal.  He had full range of motion 
of the left knee; the ligaments were intact and strong; 
however, notations include  tenderness on the posterior 
medial joint line and the thought that the veteran had a tear 
of the medial meniscus.  Although February 2005 x-rays of the 
left knee were normal, a March 2005 magnetic resonance 
imaging (MRI) of that knee revealed a tear of the posterior 
horn of the medial meniscus, findings consistent with a tear 
of the anterior cruciate ligament (ACL), and abnormal bone 
signal in the medial femoral condyle and medial tibial 
plateau.  During an April 2005 primary care visit, the 
veteran reported experiencing knee pain for many years and 
that, while sometimes his knee gave out, but that he had 
never had a knee brace.  

A VA prescription slip dated in February 2006 reflects a VA 
physician's notation that the veteran's left knee pain is 
more than likely related to his previous service-connected 
injury while serving in Korea.

During a July 2005 VA examination, the veteran reported that 
he began experiencing left knee difficulties in the summer of 
1978, and that his left knee would buckle, at times, not 
related to extensive physical activity; that this progressed 
over the years; and that he was seen by a VA orthopedist in 
February 2005, who indicated that the left knee condition had 
been going on for some time.  Clinically, he was suspected of 
having a torn medial meniscus of the left knee, and an MRI 
done in March 2005 confirmed this.  The MRI revealed a tear 
in the posterior horn of the medial meniscus, as well as a 
tear of the ACL and an abnormal bone signal in the medial 
femoral condyle and medial tibial plateau consistent with 
bone bruise/contusion.  

The examiner indicated that a review of the veteran's claims 
file showed that the veteran was seen on sick call on July 
11, 1977, with a history of "fighting yesterday, hematoma, 
left eye, and abrasions, left knee."  Examination showed 
"range of motion complete."  The conclusion was "soft 
tissue injury, left knee."  He was treated with Ecotrin and 
no physical training for two days.  Subsequently, the veteran 
had a general medical examination on March 31, 1978; he 
stated that he was in good health then, and he checked off 
"no" to the boxes that dealt with bone, joints or other 
deformities, and the box that dealt with arthritis, 
rheumatism or bursitis.  He also checked "no" to trick or 
locked knee.  Following physical examination, the examiner 
opined that, given the description f the veteran's knee 
injury of July 11, 1977, it is more likely than not that the 
current knee condition is unrelated to the left knee injury 
that he then sustained.

In the report of a May 2006 medical opinion, a VA physician 
indicated that he had reviewed the veteran's claims file to 
render an opinion as to whether it is more than likely than 
not that the veteran's left knee pain is related to his July 
1977 knee injury.  He reiterated that the veteran's service 
treatment records show that, on July 11, 1977, the veteran 
had a left knee abrasion and was diagnosed with soft tissue 
injuries.  He was treated with Ecotrin and no physical 
training for two days.  During the period from July 11, 1977 
through his discharge from service on April 12, 1978, there 
were no other documentations of a left knee condition.  On 
the medical history portion of the March 1978 examination, 
the veteran had checked off no swelling, no pain of his 
joints, no broken bones, no trick knee or lock knee, and no 
arthritis.  The March 1978 examination report reflects that 
his lower extremities and feet were normal.  There were no 
recommendations made by the examiner at that time.  The 
veteran reported a left knee condition in the summer of 1978 
after he had left the military service; therefore, the May 
2006 VA physician opined that the veteran's left knee 
condition is more likely than not related to the veteran's 
left knee condition of July 11, 1977.  His conclusion was 
"based upon the fact that the veteran's history and physical 
examination one month prior to discharge from the military 
service was negative for a left knee condition.  The fact 
that the veteran became symptomatic for a left knee condition 
after he left the military service in the summer of 1978 . . 
."  

As his dictated opinion had not been completely transcribed, 
in a July 2006 addendum, the May 2006 physician corrected his 
medical opinion to read: "The veteran's complaint of a left 
knee condition in the summer of 1978 after he had left the 
military service, in my medical opinion is not related to the 
veteran's left knee condition of July 11, 1977."  This 
physician noted that he had discussed the case with another 
VA physician, who had concurred and agreed with his findings 
and conclusions.

A November 2007 VA orthopedic follow-up visit note reflects a 
prior history of status post service-connected injury to the 
left knee in 1977 due to an altercation outside of a bar, 
when the veteran  twisted his left knee and the knee gave out 
and the swelling was treated with ice.  He reported that, 
since then, he has had instability of the left knee.  During 
that visit, the veteran complained of intermittent 
instability.  The physician noted that an MRI scan was 
positive for chronic ACL deficient knee.  On examination, 
active range of motion of the left knee was from 0 to 120 
degrees.  The VA physician noted poor quad tone and positive 
Lachman's test with no "coll" ligament instability to 
varus/valgus stress.  The diagnosis was ACL deficient left 
knee.  He was to be sent to prosthetics for an ACL brace and 
to physical therapy for a home exercise program.  

As the foregoing recitation of the evidence demonstrates, the 
veteran has current left knee disability-a tear in the 
posterior horn of the medial meniscus, as well as a tear of 
the ACL and an abnormal bone signal in the medial femoral 
condyle and medial tibial plateau (also diagnosed as ACL 
deficient left knee).  However, there is no persuasive 
evidence of a nexus between the veteran's service-in 
particular, the July 1977 injury-and any current left knee 
disability.

The veteran's service treatment records clearly reflect that 
the veteran was treated for an in-service injury to his left 
knee in July 1977.  However, no left knee disability was 
shown in service.  After the in-service injury, there were no 
further complaints of, or treatment for, left knee problems 
prior to his discharge from service in April 1978, and, on 
separation examination, clinical findings for his left leg 
were normal.  There also is no evidence of any left knee 
disability for many years after survice.  Although the 
veteran contends that, post-service, he began having 
difficulties with his left knee during the summer of 1978, 
the evidence of record shows first post-service treatment for 
left knee pain in February 2005, more than twenty years after 
his discharge from service.  The Board points out that 
passage of so many years between discharge from active 
service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Further, on question of whether there exists a medical nexus 
between service and current left knee disability, the record 
reflects opposing opinions.  Assessment of the probative 
value of these opinions is necessary.  See, e.g., Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weigh to be give 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-9333 (1992)). 

The only medical evidence that tends to support the veteran's 
claims are the February 2006 prescription slip statement and 
the prior medical history statement in the November 2007 VA 
treatment note.  The first has an illegible signature in 
which the physician opined that the veteran's left knee pain 
is more than likely related to his previous service-connected 
injury while serving in Korea.  Even assuming that the 
signature is authentic, the VA physician provided no 
rationale for this opinion.  The second is a treatment note 
by a VA orthopedist in which that physician noted a prior 
history of status post service-connected injury to the left 
knee in 1977 due to an altercation outside of a bar, when he 
twisted his left knee and the knee gave out and the swelling 
was treated with ice, and subsequent reported instability of 
the left knee since then.  Neither physician indicated that 
the claims file or any pertinent service treatment records or 
other medical records were reviewed.  No rationale was 
provided for either opinion.  Moreover, contrary to the 
November 2007 VA treatment note, the veteran's service 
treatment records do not reflect that, in July 1977, the 
veteran twisted his knee, that his knee gave out, or that it 
swelled up and was treated with ice.  Rather, the sick call 
note reveals that he was treated for abrasions to the left 
knee, given aspirin, and told to skip physical training for 
two days.  Accordingly, these opinions are of little or no 
probative value.

By contrast, the Board accords great probative value to the 
July 2005 VA examiner's and the May 2006 VA physician's 
opinions, and finds them to be dispositive of the question of 
whether, in fact, the veteran's left knee disability is 
related to service and, in particular, the July 1977 in-
service injury.  Clearly, the first reviewing examiner 
reached his conclusion only after examination of the veteran, 
and review of the veteran's service and post-service records.  
Such review would, of necessity, also involve consideration 
of the veteran's reported history and assertions.  While the 
second reviewing physician reached his conclusion after a 
review of the veteran's claims file that includes his service 
and post-service treatment records and consultation with 
another VA physician.  Hence, the Board finds that the most 
persuasive medical evidence that specifically addresses the 
question of whether the veteran's left knee disability is 
related to service militates against the claim.  Both of 
these VA physicians supported their conclusions by pointing 
out the facts: that the veteran sustained a soft tissue 
injury to his left knee in July 1977; that he was never 
treated for left knee problems again prior to his service 
discharge; and that he did not complain of any left knee 
problems and the veteran's lower extremities were noted to be 
clinically normal on his March 1978 separation examination 
report.  The Board also notes that neither physician one 
linked the veteran's current left knee disability nor his 
reported complaints of left knee problems in the summer of 
1978 to service.

The Board finds that the July 2005 and May 2006 VA medical 
opinions constitute persuasive evidence on the question of 
whether there is a medical relationship between the veteran's 
current left knee disability and service, inasmuch as these 
opinions were clearly based upon examination of the veteran 
in July 2005 and consideration of his documented medical 
history and assertions, and because the rationale underlying 
these opinions is reasonable and consistent with the evidence 
of record.  

As the Board accords the July 2005 and May 2006 VA medical 
opinions more probative weight, it follows that the 
preponderance of the evidence is against a finding that 
current left knee disability is medically related to service, 
to include a July 1977 in-service injury.  See Hayes, 5 Vet. 
App. at 69-70.  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, this claim turns on the 
matter of medical relationship, or etiology, between current 
disability and service-a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for left knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


